DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.  


Response to Amendment
This action is in reply to the Applicant’s amendments filed on 17 December 2020.
Claims 1-3, 5, 6, 9-11, 13, and 14 have been amended.
Claims 7 and 15 have been canceled.
Claims 1-6, 8-14, and 16 are currently pending and have been examined.

	
Response to Arguments
Applicant's arguments filed on 17 December 2020 have been fully considered but they are not persuasive.
	On page 6 of the Applicant’s Response, applicant argues that amended claim limitation is supported in paragraph [0171-0174] of the specification.
The Examiner respectfully disagrees with Applicant’s arguments, because presented claim limitation is not supported in the in paragraph [0171-0174]. Instead, Fig. 5 and paragraph [0125, 0126, 1155] supports the amended claim limitation of “receiving configuration information including information on a reference signal”. But the amended . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims 1, 5, 9, and 13 discloses the limitation of the “receiving, based on a plurality of reception beams of the UE, a plurality of beamformed reference signals for beam measurement that is transmitted with a same transmission beam based on the 
Claims 2-4, 6, 8, 10-12, 14, and 16 are rejected based on the rejected independent claims 1, 5, 9, and 13.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov